In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-073 CV

____________________


IN RE JOSEPH DEL VALLE




Original Proceeding



MEMORANDUM OPINION 
 Joseph Del Valle filed a petition for writ of mandamus to compel the trial court to
vacate its Order of January 31, 2007, in Cause No. 07-01-01000-CV.  The trial court's order
commands any police officer in Montgomery County, Texas, to take physical custody of the
child who is the subject of a suit filed in Goodhue County, Minnesota.  
	The petition for writ of mandamus is denied.  The motion for temporary relief is
denied as moot.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered February 2, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.